                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRETT L. SHARP, #N38007,                            )
                                                    )
                      Plaintiff,                    )
                                                    )
vs.                                                 )       Case No. 19-cv-00066-SMY
                                                    )
SERGEANT SNELL,                                     )
GEORGE A. DUDZINSKI,                                )
OFFICER D.D.,                                       )
S. BENTON,                                          )
and COUNSELOR HILL,                                 )
                                                    )
                      Defendants.                   )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Brett L. Sharp, an inmate of the Illinois Department of Corrections currently

incarcerated at Menard Correctional Center (“Menard”), brings this action pursuant to 42 U.S.C.

§ 1983 for deprivations of his constitutional rights. Plaintiff claims he has been threatened, has

been subjected to a retaliatory shakedown, that his personal property was damaged and

confiscated, and that a grievance was dismissed under false pretenses. (Doc. 1). He seeks

monetary damages. Id.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).
                                         The Complaint

        Plaintiff makes the following allegations in his Complaint: On January 24, 2017, Plaintiff

was informed by other inmates that a representative of the Prison Rape Elimination Act (“PREA”)

organization was present on seven gallery of the N-2 cell house. (Doc. 1, p. 13). He attempted to

speak to her from the gallery and was informed by corrections staff that she would be walking

down the five gallery next and he could speak to her then. Id. After he spoke with the PREA

representative, Sergeant Snell asked him “what [his] fucken problem was” and told him “he would

deal with [him] later.” (Doc. 1, p. 14). As Snell stormed off, he told another officer they would

be back to shakedown and ransack Plaintiff’s cell. Id. Later that day, Officer Dudzinski and

Officer Wine conducted a shakedown of Plaintiff’s cell. Id. During the shakedown, a desk lamp

was broken, a towel was damaged, legal documents were destroyed, and Plaintiff’s television was

confiscated. Id.

        Plaintiff filed a grievance that was dismissed under false pretenses by Counselor Hill,

Grievance Officer D.D., and S. Benton of the Review Board. (Doc. 1, p. 5). Counselor Hill

dismissed his grievance on the basis that it was not filed within sixty days of the January 24, 2017

incident, but Plaintiff had placed the grievance in the counselor’s box on March 20, 2017. (Doc.

1, p. 16).

        Based on the allegations of the Complaint, the Court finds it convenient to designate the

following Counts:

        Count 1:       First Amendment retaliation claim against Defendants Snell,
                       Dudzinski, and Wine for a retaliatory shakedown of Plaintiff’s cell.

        Count 2:       Eighth Amendment claim against Defendant Snell for threatening
                       Plaintiff by asking “what [Plaintiff’s] fucken problem was,” stating
                       “he would deal with [Plaintiff] later,” and threatening to shakedown
                       and ransack Plaintiff’s cell.



                                                 2
        Count 3:         Fourteenth Amendment due process claim against Defendants
                         Dudzinski and Wine for destroying and depriving Plaintiff of certain
                         items of his personal property.

        Count 4:         First and/or Fourteenth Amendment claim against Defendants Hill,
                         Officer D.D., and Benton for dismissing/denying Plaintiff’s
                         grievance.

        The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the Court

is considered dismissed without prejudice as inadequately pleaded under the Twombly pleading

standard. 1

                                         Preliminary Dismissal

        Plaintiff makes allegations against Officer Wine, but he is not identified as a defendant in

the case caption or list of defendants. Accordingly, any claim Plaintiff intended to bring against

Wine is dismissed without prejudice. See Myles v. United States, 416 F.3d 551, 551-52 (7th Cir.

2005) (holding that to be properly considered a party, a defendant must be specified in the caption).

                                                Discussion

                                                  Count 1

        Plaintiff claims he was the subject of a retaliatory shakedown. Prison officials may not

retaliate against inmates for filing grievances, exercising First Amendment rights, or otherwise

complaining about their conditions of confinement. See, e.g., Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012); Walker v. Thompson, 288 F.3d 1005 (7th Cir. 2002); DeWalt v. Carter, 224 F.3d

607 (7th Cir. 2000); Babcock v. White, 102 F.3d 267 (7th Cir. 1996); Cain v. Lane, 857 F.2d 1139

(7th Cir. 1988). A “prisoner can state a claim for retaliatory treatment by alleging a chronology


1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                      3
of events from which retaliation can be inferred.” Jellis v. Hulick, 422 F.App’x. 548, 550 (7th Cir.

2011).

         Plaintiff alleges officers conducted a shakedown of his cell, during which they damaged,

destroyed, and confiscated his personal property, in retaliation against him for speaking to a PREA

representative. He also alleges the threat for the shakedown came from Snell immediately

following his conversation with the PREA representative, and that just hours later, the shakedown

was conducted by Dudzinski and Wine. These allegations are sufficient for Count 1 to proceed

against Snell and Dudzinski (as previously noted, Wine is not a named defendant in this action).

                                               Count 2

         The statements allegedly made by Snell do not rise to the level of a constitutional violation.

In general, allegations of verbal abuse and threats are insufficient grounds for relief under Section

1983. See Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (“[M]ost verbal harassment by jail or

prison guards does not rise to the level of cruel and unusual punishment.”); DeWalt v. Carter, 224

F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple verbal harassment does not constitute cruel

and unusual punishment, deprive a prisoner of a protected liberty interest or deny a prisoner equal

protection of the laws.”). However, verbal harassment that causes physical or psychological pain

may amount to cruel punishment under the Eighth Amendment. Beal, 803 F.3d at 357-58. Here,

Plaintiff does not describe psychological pain or the type of verbal harassment sufficient to

constitute cruel punishment. Therefore, Count 2 will be dismissed without prejudice.

                                               Count 3

         Plaintiff alleges that various items of his personal property were destroyed or confiscated

during the shakedown of his cell, seeks compensation for some of those items. To state a property

loss claim under the Fourteenth Amendment, Plaintiff must establish a deprivation of liberty or



                                                   4
property without due process of law. Moreover, if the state provides an adequate remedy, Plaintiff

has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530–36 (1984) (availability of damages

remedy in state claims court is an adequate, post-deprivation remedy). In that vein, Illinois

provides an adequate post-deprivation remedy in an action for damages in the Illinois Court of

Claims. Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999); Stewart v. McGinnis, 5 F.3d

1031, 1036 (7th Cir. 1993); 705 Ill. Comp. Stat. 505/8 (1995). Thus, Plaintiff must pursue any

claims for the loss of his property in the Illinois Court of Claims, and Count 3 will be dismissed

without prejudice.

                                             Count 4

       Prison grievance procedures are not mandated by the First Amendment and do not by their

very existence create interests protected by the due process clause. Owens v. Hinsley, 635 F.3d

950, 953–54 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007); Grieveson v.

Anderson, 538 F.3d 763, 772 & n. 3 (7th Cir.2008); Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th

Cir.1996)). “[A]ny right to a grievance procedure is a procedural right, not a substantive one.”

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996). “Accordingly, a state’s inmate grievance

procedures do not give rise to a liberty interest protected by the Due Process Clause.” Id.

       Further, the denial or mishandling of a grievance – standing alone – is not enough to violate

constitutional rights. Id. (“mishandling of [prisoner’s] grievance by persons who otherwise did

not cause or participate in the underlying conduct states no claim”); Owens v. Evans, 878 F.3d

559, 563 (7th Cir. 2017) (“Prison officials who simply processed or reviewed inmate grievances

lack personal involvement in the conduct forming the basis of the grievance.”); George v.

Abdullah, 507 F.3d 605, 609 (7th Cir. 2007) (“Ruling against a prisoner on an administrative

complaint does not cause or contribute to the violation.”). Because Plaintiff does not allege any



                                                5
involvement by Hill, Officer D.D., and Benton in any underlying constitutional violation, he fails

to state a claim against them. Count 4 will therefore be dismissed without prejudice.

                                           Disposition

       IT IS HEREBY ORDERED that Count 1 will proceed against Snell and Dudzinski.

       IT IS FURTHER ORDERED that Counts 2, 3, and 4 are DISMISSED without

prejudice.

       IT IS FURTHER ORDERED that Defendants Counselor Hill, Officer D.D., and S.

Benton are DISMISSED without prejudice from the entire case. The Clerk is DIRECTED to

TERMINATE those Defendants in the Case Management/Electronic Case Filing (“CM/ECF”)

system.

       The Clerk of Court shall prepare for Defendants Snell and Dudzinski: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that Defendant, and the Court will require that Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or



                                                 6
disclosed by the Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

         If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

         IT IS SO ORDERED.

         DATED: May 9, 2019

                                                       s/ Staci M. Yandle_________
                                                       STACI M. YANDLE
                                                       United States District Judge


                                             Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your Complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

                                                   7
from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 8
